DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 06/01/2020 which is a CON of PCT/FR2018/053041 filed on 11/29/2018 claiming foreign priority to France application 1761472 filed on 11/30/2017.  Claims 1 – 10 are examined.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the limitations “Ti-6AI-4V titanium material” and “T60 grade titanium material”.  Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 USC 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, the effective date of the standard applied should be included in the specification (no new matter can be entered).  Applicant is encouraged to file a copy of the standard, (excerpts of the applicable portions are acceptable), via an information disclosure statement filed in accordance with 37 CFR 1.97 and 1.98.  Furthermore, “T60 grade titanium material” appears to be a French government or industry standard that is not readily available to a person of ordinary skill in the United States.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “The nacelle according to Claim 9, wherein the lip connecting angles are common with a corresponding inner connecting Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends because Claim 9 previously recited “lip connecting angles”.  As disclosed by Applicant’s Specification Para. [0039], the term “lip connecting angles” was just another name for the same structure as the “inner connecting angle” and the “outer connecting angle”.  It is improper to use different names to claim the same structures twice.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (8,602,360) in view of Kane et al. (9,663,238).

    PNG
    media_image1.png
    775
    992
    media_image1.png
    Greyscale

Regarding Claim 1, Porte teaches, in Fig. 2, the invention as claimed including an aircraft nacelle (Abstract) comprising a front portion including an inner wall (32) and an outer wall (34) joined by an annular front frame (38) to delimit a gas passage flow path (labeled, i.e., air intake), wherein the annular front frame (38) is formed by a plurality of adjacent sheet frames (1st sheet frame and 2nd sheet frame) joined to each other on at least one portion (Region A) of a periphery thereof.  Porte is silent on said annular front frame being formed of metal. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porte with the metal sheets of Kane because all the claimed elements, i.e., the aircraft nacelle formed out of metal (Kane – Col. 3, ll. 4 - 15) having a metal annular front frame joining an inner wall to an outer wall to delimit a gas flow path, were known in the art, and one skilled in the art could have substituted the unknown annular front frame material of Porte with the metal front frame material of Kane, with no change in their respective functions, to yield predictable results, i.e., the annular front frame would have been formed by a plurality of adjacent sheet metal frames because aircraft engine nacelles where conventionally made out of metals like aluminum, titanium, or alloys of aluminum and/or titanium, Kane – Col. 3, ll. 4 – 15 and Col. 5, ll. 35 – 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 2, Porte, i.v., Kane, teaches the invention as claimed and as discussed above, including wherein the annular front frame (38) includes two adjacent sheet metal frames joined to each other, the two adjacent sheet metal frames including a first sheet metal frame (labeled) and a second sheet metal frame (labeled).

Claim 5, Porte, i.v., Kane, teaches the invention as claimed and as discussed above, including wherein the plurality of adjacent sheet metal frames (1st sheet frame and 2nd sheet frame) are adjoined (Region A) on at least one portion of a surface thereof.
Re Claim 6, Porte, i.v., Kane, teaches the invention as claimed and as discussed above, including wherein the front frame (38) includes a frustoconical inner portion (labeled) and a frustoconical outer portion (labeled), the frustoconical inner portion (labeled) and the frustoconical outer portion (labeled) being connected by a middle portion (labeled) having a curvilinear profile, wherein the plurality of adjacent sheet metal frames are adjoined in the frustoconical inner portion (Region B) and frustoconical outer portion (Region A), and are spaced apart (shown in Fig. 2) in the middle portion (labeled) with the curvilinear profile.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (8,602,360) in view of Kane et al. (9,663,238) in view of Verdan (2007/0272799A1).
Re Claim 3, Porte, i.v., Kane, teaches the invention as claimed and as discussed above, including wherein the plurality of sheet metal frames include a first sheet metal frame (1st sheet frame) and a second sheet metal frame (2nd sheet frame).  Porte, i.v., Kane, as discussed above, is silent on wherein the first sheet metal frame has a greater breaking stress and a lower breaking elongation than the second sheet metal frame.
Verdan teaches, in Fig. 5, a similar aircraft structure with an outer wall and inner wall connected by a front frame comprising a plurality of sheets (11 and 16) with Official Notice that it was known to one of ordinary skill in the art at the time of the invention that rigid materials with high breaking stress, e.g., ultimate tensile strength, like steel conventionally had low breaking elongation, e.g., fracture strain, relative to ductile materials which, by definition, had higher breaking elongation and lower breaking stress.  In other words, high breaking stress, i.e., rigid, materials withstand high tensile loads before breaking with very little elongation before the break, typically a sudden fracture.  However, high breaking elongation, i.e., ductile, materials start elongating, i.e., stretching, at a lower tensile load relative to the rigid material and the ductile material elongates a greater amount before breaking relative to the rigid material.  Examiner takes Official Notice that it was known to one of ordinary skill in the art at the time of the invention that ballistic protection, i.e., bullet resistant armor, conventionally had a rigid material first plate followed by a ductile material second plate or subsequent plates.  The high breaking stress, i.e., rigid, material first plate resisted the impact of a projectile and when the first plate locally failed, i.e., the projectile penetrated through the first plate or the energy of projectile impact on the front-side of the rigid first plate resulted in spalling on the back-side of the rigid first place where portions of the rigid first place are propelled into the second plate.  The ductile second plate captured and dissipated the energy of the spalled particles of the first plate or the projectile that penetrated the first plate by elongating, i.e., stretching.  
Thus, improving a particular device (annular front frame), based upon the teachings of such improvement in Verdan and Official Notice, would have been MPEP 2143(C).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Porte, i.v., Kane, Verdan, and Official Notice, would have resulted in the rigid first sheet metal frame absorbing all or most of the kinetic energy of an impacting bird because of the high breaking stress of the rigid first sheet metal frame.  If any parts of the bird penetrated through the rigid first sheet metal frame or if portions spalled off the back-side of the rigid first sheet metal frame, the ductile second sheet metal frame would have been able to dissipate the energy of a projectile, now at a lower energy state, by deforming/elongating.


Claims 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (8,602,360) in view of Kane et al. (9,663,238) in further view of Porte et al. (6,328,258), hereinafter “Porte’258”.
Re Claim 7, Porte, i.v., Kane, teaches the invention as claimed and as discussed above, further comprising an inner connecting angle connecting the front frame with the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porte, i.v., Kane, with the outer connecting angle of Kane, because all the claimed elements, i.e., the aircraft nacelle formed out of metal having a metal annular front frame joining an inner wall to an outer wall to delimit a gas flow path, wherein an outer connecting angle connected the front frame with the outer wall, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the metal outer connecting angle would have facilitated connecting the annular front frame to the outer wall using a plurality of fasteners (60, 93 – Kane Fig. 4) to maintain the radial distance between the inner wall and the outer wall in the assembled nacelle. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Porte’258 teaches, in Figs. 1 – 6C, a similar aircraft nacelle (Col. 1, ll. 5 - 15) comprising a front portion (Figs. 2, 4, and 5) including an inner wall (7, 17) and an outer wall (20) joined by an annular front frame (16), wherein an inner connecting angle (16a, 30 – Figs. 6A to 6C) connected the front frame (16) with the inner wall (17) wherein the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porte, i.v., Kane, with the inner connecting angle comprising a plurality of sheet metal pieces of Porte’258, because all the claimed elements, i.e., the aircraft nacelle formed out of metal having a metal annular front frame joining an inner wall to an outer wall to delimit a gas flow path, wherein an inner connecting angle comprising a plurality of sheet metal pieces connected the front frame with the inner wall, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the inner connecting angle would have facilitated connecting the annular front frame to the inner wall using a plurality of fasteners (18, 34 – Porte’258 Figs. 6A to 6C) to maintain the radial distance between the inner wall and the outer wall in the assembled nacelle. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 8, Porte, i.v., Kane and Porte’258, teaches the invention as claimed and as discussed above, wherein the inner connecting angle includes a plurality of sheet metal pieces and the outer connecting angle is formed of a single sheet metal piece, discussed in the Claim 7 rejection above.
Re Claim 9, Porte, i.v., Kane, teaches the invention as claimed and as discussed above, and Porte further teaches, comprising an annular lip (36) extending upstream of the front frame (38) in reference to a direction of flow in the gas passage flow path 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porte, i.v., Kane, with the outer/lip connecting angle of Kane, because all the claimed elements, i.e., the aircraft nacelle formed out of metal having a metal annular front frame joining an inner wall to an outer wall to delimit a gas flow path, said aircraft nacelle having an annular lip, wherein an outer/lip connecting angle connected the front frame with the an outer portion of said annular lip, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the outer/lip connecting angle would have facilitated connecting the annular front frame to the outer portion of said annular lip using a plurality of fasteners (60, 93 – Kane Fig. 4) to maintain the radial distance between the inner wall/inner annular lip portion and the outer wall/outer annular lip portion in the assembled nacelle. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Porte’258 teaches, in Figs. 1 – 6C, a similar aircraft nacelle (Col. 1, ll. 5 - 15) comprising a front portion (Figs. 2, 4, and 5) including an inner wall (7, 17) and an outer wall (20) joined by an annular front frame (16), wherein an inner/lip connecting angle 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porte, i.v., Kane, with the inner/lip connecting angle of Porte’258, because all the claimed elements, i.e., the aircraft nacelle formed out of metal having a metal annular front frame joining an inner wall to an outer wall to delimit a gas flow path, wherein an inner/lip connecting angle connected the front frame with the inner wall and an annular lip, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the inner/lip connecting angle would have facilitated connecting the annular front frame to the inner wall and the annular lip using a plurality of fasteners (18, 34 – Porte’258 Figs. 6A to 6C) to maintain the radial distance between the inner wall/inner annular lip portion and the outer wall/outer annular lip portion in the assembled nacelle. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 10, Porte, i.v., Kane and Porte’258, teaches the invention as claimed and as discussed above, including wherein the lip connecting angles are common with a corresponding inner connecting angle or an outer connecting angle.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LORNE E MEADE/Primary Examiner, Art Unit 3741